Exhibit 10(r)


exhibit10rformofagree_image1.gif [exhibit10rformofagree_image1.gif]    


March 19, 2019 Equity Grant Agreement
GE 2007 Long-Term Incentive Plan


GE Performance Stock Unit Grant Agreement For <<Employee Name>> (“Grantee”)


Grant Date
PSUs Granted
Restriction Lapse Date
Mar/19/2019
<<Granted>>
The date of the February 2022 Management Development & Compensation Committee
meeting, subject to the terms and conditions set forth below.





Performance Stock Unit Grant Agreement - additional terms & conditions


1.
Grant. The Management Development and Compensation Committee (“Committee”) of
the Board of Directors of General Electric Company (“Company”) has granted the
above number of Performance Stock Units, from time to time with Dividend
Equivalents as the Committee may determine (“PSUs”) to the individual named in
this grant agreement (“Grantee”). Each PSU entitles the Grantee to receive from
the Company (i) one share of General Electric Company common stock, par value
$0.06 per share (“Common Stock”), and (ii) cash payments based on dividends paid
to shareholders of such stock, for each PSU for which the restrictions set forth
in paragraph 3 (including subparagraph 3.1) lapse in accordance with their
terms, each in accordance with the terms of this Grant Agreement, the GE 2007
Long-Term Incentive Plan (“Plan”), country addendums and any rules, procedures
and sub-plans adopted by the Committee.



2.
Dividend Equivalents. Until such time as the following restrictions lapse, or
the PSUs are cancelled, whichever occurs first, the Company will establish an
amount to be paid to the Grantee (“Dividend Equivalent”) equal to the number of
PSUs subject to restriction times the per share quarterly dividend payments made
to shareholders of the Company’s Common Stock. The Company shall accumulate
Dividend Equivalents and will pay the Grantee a cash amount equal to the
Dividend Equivalents accumulated and unpaid as of the date that restrictions
lapse (without interest) reasonably promptly after such date. Notwithstanding
the foregoing, any accumulated and unpaid Dividend Equivalents



1



--------------------------------------------------------------------------------




attributable to PSUs that are cancelled will not be paid and are immediately
forfeited upon cancellation of the PSUs.


3.
Restrictions/Performance Goals. Restrictions on the number of PSUs specified in
this Grant Agreement, as further subject to and adjusted based on performance as
set forth in subparagraph 3.1 (“Adjusted PSUs”), will lapse on the designated
Restriction Lapse Date only if the Grantee has been continuously employed by the
Company and its Affiliates (as defined below) to such date.  PSUs shall be
immediately cancelled upon termination of employment, except as follows:



a.
Employment Termination Due to Death. If the Grantee’s employment with the
Company and its Affiliates (as defined below) terminates as a result of the
Grantee’s death, then restrictions on all Adjusted PSUs shall lapse on the
designated Restriction Lapse Date.



b.
Employment Termination Due to Transfer of Business to Successor Employer. If the
Grantee’s employment with the Company and its Affiliates (as defined below)
terminates as a result of employment by a successor employer to which the
Company has transferred a business operation, then restrictions on all Adjusted
PSUs shall lapse on the designated Restriction Lapse Date.



c.
Employment Termination Less Than One Year After Grant Date. If the Grantee's
employment with the Company and its Affiliates (as defined below) terminates
before the first anniversary of the Grant Date for any reason other than death
or transfer to a successor employer as described in Sections 3(a) and (b) of
this Grant Agreement, then all remaining PSUs shall be immediately cancelled.



d.
Employment Termination More Than One Year After Grant Date. If, on or after the
first anniversary of the Grant Date, the Grantee’s employment with the Company
and its Affiliates (as defined below) terminates as a result of any of the
reasons set forth below, then restrictions on Adjusted PSUs shall lapse on the
designated Restriction Lapse Date or the PSUs shall be cancelled as provided
below:



i.
Termination/Eligibility for Retirement or Termination for Total
Disability. Restrictions on all Adjusted PSUs shall lapse on the designated
Restriction Lapse Date if (a) the Grantee attains at least age



2



--------------------------------------------------------------------------------




60 and completes 5 or more years of continuous service with the Company and its
Affiliates (as defined below), or (b) the Grantee’s employment with the Company
and its Affiliates (as defined below) terminates as a result of a total
disability, i.e., the inability to perform any job for which the Grantee is
reasonably suited by means of education, training or experience.


ii.
Voluntary Termination or Termination for Cause. If the Grantee's employment with
the Company and its Affiliates (as defined below) is voluntarily terminated by
the Grantee (and is not a retirement under Section 3 (d)(i) above) or is
involuntarily terminated by the Company and its Affiliates (as defined below)
for cause, then all remaining PSUs shall be immediately cancelled. For this
purpose, “cause” shall be determined by the Company in its sole discretion, and
may include a violation of a Company policy and/or code of conduct.



iii.
Termination for Layoff or Plant Closing. If the Grantee’s employment with the
Company and its Affiliates (as defined below) terminates as a result of a layoff
or plant closing (without regard to any period of protected service), each as
contemplated by the U.S. GE Layoff Benefit Plan for Salaried Employees, then
restrictions on Adjusted PSUs shall lapse on the designated Restriction Lapse
Date.



iv.
Termination Due to Other Reasons. If the Grantee’s employment with the Company
and its Affiliates (as defined below) terminates for any other reason, and the
Grantee and the Company have not entered into a written agreement explicitly
providing otherwise in accordance with rules and procedures adopted by the
Committee, then the PSUs shall be immediately cancelled.



e.
Affiliate. For purposes of this Grant Agreement, “Affiliate” shall have the
meaning set forth in the Plan. That is, an “Affiliate” shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee. Transfer of
employment among the Company and its Affiliates is not a termination of
employment for purposes of this Grant.





3



--------------------------------------------------------------------------------




f.
Vesting. The Committee or its delegates may modify the vesting of any Options in
its discretion, consistent with applicable law.



3.1 Performance Goals and Adjustment. Adjusted PSUs shall be the number of PSUs
that become eligible for the lapse of restrictions, pursuant to paragraph 3,
contingent on achievement of the following goals for the March 19, 2019 to
December 31, 2021 performance period:


a.
If the Company’s Total Shareowner % Return (“TSR”) is equal to the 55th
percentile (“target”) of the Total Shareowner % Return for the S&P 500 companies
(“S&P 500 TSR”), then 100% of the PSUs shall be eligible for the lapse of
restrictions.



b.
If the Company TSR is equal to the 35th percentile (“threshold”) of the S&P 500
TSR, then one-quarter (25%) of the PSUs shall be eligible for the lapse of
restrictions. All PSUs shall be cancelled if Company TSR is less than Threshold
performance.



c.
If the Company TSR is equal to or exceeds the 80th percentile (“maximum”) of the
S&P 500 TSR, then the PSUs to be eligible for the lapse of restrictions shall be
adjusted upward by 75% (175%).



Adjustment shall reflect a proportional percentage of the PSUs for performance
between threshold and target, and for performance between target and maximum.
Measurement of TSR shall be determined solely by the Committee in accordance
with the customary accounting and financial reporting practices used by the
Company for external reporting, and shall include adjustment for any
recapitalization, split-up, spinoff, reorganization, restructuring or other
similar corporate transaction as determined by the Committee to prevent dilution
or enlargement of benefits or potential benefits intended from the PSUs. PSUs
for which restrictions do not lapse in accordance with this paragraph shall be
immediately cancelled.
 
4.
Delivery and Withholding Tax. As soon as practicable following the Restriction
Lapse Date, but in no event later than March 15, 2022, the Company shall deliver
such number shares of GE common stock underlying the Adjusted PSUs for which
restrictions have lapsed in accordance with the terms in paragraphs 3 and 3.1,
to the Grantee electronically through the Grantee’s brokerage account or in
another manner determined by the Company; provided however, that the date of
issuance or delivery



4



--------------------------------------------------------------------------------




may be postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange and requirements under any law or regulation
applicable to the issuance or transfer of such shares. Further, the Grantee
shall pay to or reimburse the Company, through the broker selected by the
Company, for any federal, state, local or foreign taxes required to be withheld
and paid over by it, at such time and upon such terms and conditions as the
Company may prescribe before the Company shall be required to deliver such
shares.


5.
Alteration/Termination. Under the express terms of this Grant Agreement, the
Company shall have the right at any time in its sole discretion to amend, alter,
suspend, discontinue or terminate any PSUs without the consent of the Grantee.
Furthermore, the PSUs provided under this Grant Agreement shall be subject to
the Company’s policy with respect to the compensation recoupment, in effect as
of the date of this Grant Agreement and as amended from time to time.  Also, the
PSUs shall be null and void to the extent the grant of PSUs or the lapse of
restrictions thereon is prohibited under the laws of the country of residence of
the Grantee.



6.
Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request. This Grant
Agreement is subject to the terms and provisions of the Plan, which are
incorporated by reference. In the event of any conflict between the provisions
of this Grant Agreement and those of the Plan, the provisions of the Plan shall
control.



7.
Entire Agreement. This Grant Agreement, the Plan, country addendums and any
sub-plans, rules and procedures adopted by the Committee contain all of the
provisions applicable to the PSUs and no other statements, documents or
practices may modify, waive or alter such provisions unless expressly set forth
in writing, signed by an authorized officer of the Company and delivered to the
Grantee.



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




5

